DAY, Justice,
dissenting.
While I agree with the majority that the judgment entered against Vanscot was a nullity since Vanscot had ceased its corporate existence prior to the incident giving rise to Bailey’s suit, I strongly disagree with the sua sponte dismissal of this appeal as well as the reasons given by the majority in justification of its refusal to consider the points of error raised by Vanscot.
The majority suggests that the sole reason for filing of an answer in behalf of Vanscot was to mislead Bailey to believe that Vanscot existed when it did not, all “to forestall Bailey discovering, before limitations ran, that he had sued a non-entity.” The majority then reasons that if the court were to sustain Vanscot’s points of error, it would encourage obstructionist tactics. The majority further suggests that no answer at all should have been filed since a default judgment against Vanscot would have been a nullity.
As additional support for its refusal to consider the trial court’s error in entering judgment against the appellant, the majority attempts to justify its dismissal of this appeal by stating that the same insurance company that hired the lawyers who represented appellant had also superseded the void judgment entered by the trial court. The majority states that only by dismissing this appeal can a just disposition be had, because a dismissal of this appeal will permit Bailey to collect on the void judgment by proceeding against the surety on the supersedeas bond.
The first reason given for refusing to consider this appeal relates to the majority’s speculation as to the motive or intent for filing an answer on behalf of Vanscot. Neither motive nor intent of the parties or their attorneys was an issue in the trial court nor was it addressed in either their briefs or oral arguments. It ill behooves an appellate court to engage in conjecture concerning matters upon which there was no evidence and draw a conclusion upon which to base a refusal to consider an appeal.
*196The majority’s suggestion that it was not necessary to file an answer for Vanscot since an ensuing default judgment would be void is similarly unfounded. Surely the majority is not suggesting that defects of party such as the present one be litigated in another proceeding after the initial suit has been resolved by a final judgment. Judicial economy would seem to require the raising of these defect of party issues in the initial suit as the appellant has done in the instant case.
The majority's attempt to justify its refusal to consider this appeal, because to do so would result in reversal of the judgment and thereby prevent Bailey from collecting under the supersedeas bond, hardly justifies comment.1 The majority’s reliance upon its discovery that the surety on the supersedeas bond in this appeal is the same insurance company that insured Tarmac, the surviving corporation, provides even less justification for the court’s refusal to accept this appeal.
The majority’s dismissal of this appeal cannot be justified. I would sustain the points of error raised by the- appellant and reverse the patently void judgment of the trial court.

. The majority would appear to be rendering an advisory opinion that the surety on the superse-deas bond would be liable to pay a judgment that is according to the majority a nullity.